GLADNEY, Judge.
This suit was consolidated for trial with that of White v. Glass, La.App., No. 8287, 78 So.2d 57.
In the instant case Mrs. Lorraine H. Glass, wife of C. G. Glass, was riding beside her husband when she suffered injuries in an intersectional collision at Natchitoches, Louisiana, on August 5, 1950. The relevant facts are substantially stated in suit No. 8287. Plaintiff’s claim for damages is predicated on her own testimony and that of her husband to the effect she was badly bruised, scratched and cut in the accident and suffered some nervous shock. No medical evidence was presented and plaintiff has not itemized her injuries nor offered specific evidence to show that such injuries were more than temporary and superficial. However, the record does reflect her own testimony and that of her husband which establishes that she did suffer injuries which consisted of bruises, the loosening of some teeth and a certain degree of shock.
The defense to this claim is that the accident was caused solely by the fault and negligence of plaintiff’s husband, C. G. Glass, and that Jeff White was in no wise negligent. For the reasons stated in suit No. 8287, we found the failure of Glass to stop before entering the intersection was the sole and proximate cause of the collision. It follows, therefore, that plaintiff and appellee, Mrs. Lorraine H. Glass, is not entitled to recover damages.
The judgment from which appealed should be and is hereby affirmed at appellant’s cost.